Exhibit 99.1 Chapter A (Description of Company Operations) of the Periodic Report for 2012 March 13, 2013 Bezeq The Israel Telecommunication Corporation Ltd. Periodic Report for the Year 2012 Chapter A - Description of Company Operations Chapter B - Directors' Report on the State of the Company's Business Chapter C - Financial Statements Chapter D - Additional Information about the Company and Corporate Governance Questionnaire Chapter E - Report Concerning Effectiveness of the Internal Control over Financial Reporting (SOX format) Chapter A (Description of Company Operations) of the Periodic Report for 2012 Chapter A (Description of Company Operations) of the Periodic Report for 2012 Chapter A (Description of Company Operations) of the Periodic Report for 2012 Table of Contents 1. General development of the Group's business A-1 Group activities and business development A-1 Segments of operation A-3 Investments in the Company's capital and transactions in its shares A-3 Distribution of dividends A-4 Financial information about the Group's segments of operation A-7 Group forecast A-14 General environment and influence of external factors on the Group's activities A-14 2. Bezeq – Domestic fixed-line communications A-24 General information about the segment of operation A-24 Products and services A-29 Breakdown of product and service revenues A-31 Customers A-31 Marketing, distribution and service A-31 Competition A-32 Property, plant and equipment, and facilities A-36 Intangible assets A-40 Human resources A-40 Equipment and suppliers A-43 Working capital A-44 Investments A-44 Finance A-44 Taxation A-47 Environmental risks and their management A-47 Restrictions and control of the Company's operations A-48 Substantial agreements A-55 Legal proceedings A-58 Business Objectives and Strategy A-62 Expectations for development in the coming year A-64 Risk factors A-64 3. Pelephone – Mobile radio-telephone (cellular telephony) A-68 General information about the segment of operation A-68 Products and services A-71 Segmentation of revenues from products and services A-72 Customers A-72 Marketing, distribution and service A-72 Competition A-73 Property, plant and equipment, and facilities A-76 Intangible assets A-77 Human resources A-78 Suppliers A-79 Working capital A-80 Financing A-81 Taxation A-82 Environmental risks and their management A-83 Restrictions on and control of Pelephone's operations A-85 Substantial agreements A-90 Legal proceedings A-90 Business objectives and strategy A-93 Outlook for development in the coming year A-93 Risk factors A-94 Chapter A (Description of Company Operations) of the Periodic Report for 2012 4. Bezeq International – international communication and internet services A-98 General A-98 Products and Services A-99 Revenue A-100 Customers A-100 Marketing, distribution and service A-100 Competition A-101 Property, plant and equipment A-103 Intangible assets A-103 Human resources A-103 Suppliers A-104 Working Capital A-104 Financing A-104 Taxation A-105 Restrictions and supervision of Bezeq International's operations A-105 Cooperation agreements A-107 Legal Proceedings A-108 Objectives, business strategy and projected development A-109 Risk Factors A-109 5. DBS – Multi-channel television A-111 General Information on the segment of operation A-111 Products and Services A-114 Revenue of products and services A-114 New Products A-114 Customers A-115 Marketing and Distribution A-115 Competition A-115 Production capacity A-116 Property, plant and equipment A-117 Intangible assets A-118 Broadcasting rights A-119 Human Resources A-120 Suppliers A-121 Working Capital A-121 Financing A-121 Taxation A-123 Restrictions on and supervision of the company A-123 Substantial agreements A-127 Legal Proceedings A-128 Business Goals and Strategies A-128 Risk Factors A-129 A-ii Chapter A (Description of Company Operations) of the Periodic Report for 2012 LIST OF TERMS A. Names of laws appearing in the report Consumer Protection Law Consumer Protection Law, 1981 Antitrust Law Antitrust Law, 1988 Arrangements Law Economic Policy for 2011-2012 (Legislative Amendments) Law, 2011 Companies Law Companies Law, 1999 Non-Ionizing Radiation Law Non-Ionizing Radiation law, 2006 Second Authority Law Second Authority for Television and Radio Law, 1990 Planning and Construction Law Planning and Construction Law, 1965 Communications Law Communications (Telecommunications and Broadcasts) Law, 1982 Securities Law Securities Law, 1968 Class Actions Law Class Actions Law, 2006 Communications Rules Communications (Broadcasting Licensee) Rules, 1987 Telegraph Ordinance Wireless Telegraph Ordinance [New Version], 1972 Communications Order Communications (Telecommunications and Broadcasts) (Determination of an Essential Service Provided by Bezeq Israel Communications Corp.) Order, 1997 Frequency Regulations for Access Installations Communications (Telecommunications and Broadcasts) (Frequencies for Wireless Access Installations) Regulations, 2002 Royalties Regulations Communications (Telecommunications and Broadcasts) (Royalties) Regulations, 2001 and Communications (Telecommunications and Broadcasts) (Royalties) (Temporary Order) Regulations, 2011 Royalties Regulations (Satellite Broadcasts) Communications (Telecommunications and Broadcasts) (Satellite Television Broadcasts) (License fees and Royalties), 1999 Interconnect Regulations Communications (Telecommunications and Broadcasts) (Payments for Interconnect) Regulations, 2000 Satellite Broadcasting License Regulations Communications (Telecommunications and Broadcasts) (Proceedings and Conditions for Grant of a Satellite Broadcasts License), 1998 International Operator License Regulations Communications (Telecommunications and broadcasts) (Proceedings and terms for receipt of a general license for providing international telecommunications services) Regulations, 2004 B. Other main technological terms appearing in the report1 Bezeq On Line Bezeq On Line Ltd. Bezeq International Bezeq International Ltd. Bezeq Zahav Holdings Bezeq Zahav (Holdings) Ltd. B.I.P B.I.P Communications Solutions (Limited Partnership) which is controlled by Bezeq International B Communications B Communications Ltd. (formerly – 012 Smile Communications Ltd.) 2012 Financials The consolidated financial statements of the Company for the year ended December 31, 2012 1 Please note that the definitions are for reader convenience only, and are not necessarily identical to the definitions in the Communications Law or its Regulations. A-iii Chapter A (Description of Company Operations) of the Periodic Report for 2012 DBS 2012 Financials The financial statements of DBS for the year ended December 31, 2012, which are attached to this report interconnect fees Interconnect fees (also called "call completion fees") are paid by one carrier to another for interconnection (see definition below) DBS D.B.S. Satellite Services (1998) Ltd. HOT HOT Communications Systems Ltd. and corporations under its control which operates in broadcasting (multi-channel television) HOT Telecom HOT Telecom Limited Partnership Hot Mobile Hot Mobile Ltd. (formerly Mirs Communications Ltd.) and corporations underits control HOT-Net HOT-Net Internet Services Ltd. the Stock Exchange The Tel Aviv Stock Exchange Ltd. the Council The Cable and Satellite Broadcasting Council Walla Walla! Communications Ltd. and corporations under its control Hayek Commission Committee headed by Mr. Amir Hayek for reviewing the structure and updating of Bezeq tariffs and for setting wholesale service tariffs in fixed-line communications Eurocom DBS Eurocom D.B.S. Ltd. public switching A telephony system supporting the connection of installations for passing calls between various end units Mbps Megabits per second; a unit of measure for the speed of data transfer Domestic Carrier An entity providing fixed-line domestic telephony services under a general or special domestic carrier license PVR decoders Digital decoders enabling viewing of satellite broadcasts, with recording ability on a hard disk (Personal Video Recorder) and enabling other advanced services, including HDPVR decoders HDPVR decoders PVR decoders that also enable receiptof HD broadcasts Roaming Roaming services allow a customer of one communications network to receive services from another communications network which is not his home network, based on roaming agreements between the home network and the host network NEP Network End Point – an interface to which a public telecommunications network and terminal equipment or a private network are connected. NEP services include the supply and maintenance of equipment and services on the customer's premises Cellcom Cellcom Israel Ltd. and corporations under its control Pelephone Pelephone Communications Ltd. Partner Partner Communications Ltd. and corporations under its control interconnect Interconnect enables telecommunications messages to be transferred between subscribers of various license-holders or services to be provided by one license-holder to the subscribers of another license-holder; interconnect is made possible by means of a connection between a public telecommunications network of one license-holder (e.g. the Company) and a public network of another license-holder (e.g. a cellular operator). See also the definition of "interconnect fees". cellular Mobile radio-telephone; cellular telephony ITS license General license for providing international telecommunications services domestic carrier license General license for providing fixed-line domestic telecommunications services A-iv Chapter A (Description of Company Operations) of the Periodic Report for 2012 cellular license General license for providing mobile radio-telephone services by the cellular method broadcasting license License for satellite television broadcasts transmission services Transfer service for electromagnetic signals or a series of bits between telecommunications facilities of a license-holder (excluding terminal equipment) data communication services Network services for transferring data from point to point, transferring data between computers and between different communications networks, communications network connection services for the Internet, and remote access services for businesses 012 Smile 012 Smile Telecom Ltd. and corporations under its control ARPU Average Revenue Per User CDMA Code Division Multiple Access – Access technology for cellular communications networks based on separation of subscribers by encoding xDSL Digital Subscriber Line – Technology that uses the copper wires of telephone lines to transfer data (the Internet) at high speeds by using frequencies higher than the audible frequency and therefore enabling simultaneous call and data transfer DTT Digital Terrestrial Television – Wireless digital broadcast of television channels by means of terrestrial transmission stations GSM Global System for Mobile Communications – International standard for cellular communications networks ("2nd Generation") HD High Definition TV HSPA High Speed Packet Access - cellular technology succeeding the UMTS standard, enabling data transfer at high speeds ("3.5 Generation") IDEN Integrated Digital Enhanced Network – wireless mobile communications technology that enables combining PTT and cellular telephony IP Internet Protocol. The protocol enables unity between voice, dataand video services using the same network IPVPN Virtual Private Network based on IP and located on the public network, through which it is possible to (a) enable end users to connect to the organizational network by remote access, and (b) connect between the organization's branches (intranet) ISP Internet Service Provider – Holder of a special license for providing Internet access services. The Internet access provider is the entity enabling the end user to connect to TCP/IP protocol that links him and the global Internet LTE Long Term Evolution – standard for high-speed wireless communications using mobile devices, such as cellular telephones MOU Minutes of Use – the average number of minutes of use of a subscriber to the communications services MVNO Mobile Virtual Network Operator – A virtual cellular operator that uses the existing communications infrastructures of the cellular carriers without need for its own infrastructures NDSL A subscriber's line that provides only high-speed access by means of ISPs NGN Next Generation Network – The Company’s new communications network, based on IP architecture PSTN Public Switch Telephone Network – The Company's long-standing domestic communications infrastructure UMTS Universal Mobile Telecommunications System - international standard for cellular communications developed from the GSM standard ("3rd Generation") A-v Chapter A (Description of Company Operations) of the Periodic Report for 2012 VDSL2 Very High Bit Rate Digital Subscriber Line – Digital Subscriber Line (DSL) with very high speed. One of the fastest technologies for data transfer at high bandwidth on ordinary telephone lines VoB Voice over Broadband – Telephony and associated services in IP technology using fixed-line broadband access services VoC Voice over Cellular Broadband – Telephony services over a cellular data communications channel ("Mobile VoB Services") VOD Video on Demand – Television services per customer demand VoIP Voice over Internet Protocol – Technology enabling the transfer of voice messages (provision of telephony services) by means of IP protocol Wi Fi Wireless Fidelity – Wireless access to the Internet within a local space A-vi Chapter A (Description of Company Operations) of the Periodic Report for 2012 Chapter A – Description of the Company's Business Bezeq – The Israel Telecommunication Corp., Limited ("the Company" or "Bezeq"), together with its subsidiaries, whether wholly or partly owned, whose financial statements are consolidated with those of the Company, as well as D.B.S. Satellite Services (1998) Ltd., an affiliate, are hereafter together referred to in this Periodic Report as "the Group" or "Bezeq Group".2 1. General development of the Group's business Group activities and business development General At the date of this periodic report, Bezeq Group is a main provider of communications services in Israel. The Bezeq Group implements and provides a broad range of telecommunications operations and services, including domestic fixed-line, cellular and international communication services, multi-channel satellite television broadcasts, internet infrastructure and access services, customer call centers, maintenance and development of communications infrastructures, provision of communications services to other communications providers, television and radio broadcasts, and supply and maintenance of equipment on customer premises (network end point – NEP – services). The Company was established in 1980 as a government company to which the activities carried out until then at the Ministry of Communications were transferred, and it was privatized over a period of years. The Company became a public company in 1990 and its shares are traded on the Tel Aviv Stock Exchange. Since April 14, 2010, the controlling shareholder of the Company is B Communications, through its wholly-controlled (indirectly) company B Tikshoret (SP2) Ltd. ("B Tikshoret"), which at March 11, 2013 holds 30.97% (30.19% at full dilution)3 of the Company's shares.For details about the agreement for acquisition of control of the Company, see Section 1.3.1. Below is a schematic of the structure of holdings in the Company, and the Company's holdings in the subsidiaries and main affiliates, at March 11, 2013. 2 We draw attention to the fact that the financial statements of DBS are not consolidated with those of the Company, and therefore, the definition of "the Group" in the 2012 financials differs from its definition in the Chapter "Description of the Corporation's Business" and no longer includes DBS. 3 To the best of the Company's knowledge, B Tikshoret is a private company registered in Israel, wholly owned and controlled by B Tikshoret (SP1) Ltd., which is wholly owned and controlled by B Communications. B Communications is an Israeli public company whose shares are traded by way of double listing on the Stock Exchange and on the Nasdaq. The controlling shareholder in B Communications is Internet Gold – Golden Lines Ltd., and the controlling shareholder in Internet Gold – Golden Lines Ltd. is Eurocom Communications Ltd. ("Eurocom Communications"), which is controlled by Eurocom Holdings (1979) Ltd., in which the controlling shareholder is Mr. Shaul Elovitz. The shares of B Tikshoret in the Company are held through a trustee for B Tikshoret as the owner and for entities who made financing available to B Tikshoret as lien-holders. Chapter A (Description of Company Operations) of the Periodic Report for 2012 (*) See section 1.1.2. (**)The Company has options which, at the date of publication of the Periodic Report, grant a right to 8.6% of the shares of DBS. In view of the decision of the Supreme Court in 2009 not to approve the merger of the Company and DBS (see Section 2.16.8C), the Company ended its control in DBS and commencing August 21, 2009 it ceased consolidation of their financial statements and since that date its investment in DBS shares is stated by the equity method. On this matter, see Note 12 to the 2012 financial statements. The balance of DBS shares is held by Eurocom DBS.4 To the best of the Company’s knowledge, the voting rights for these shares are held by a trustee with an irrevocable power-of-attorney, in accordance with the conditions set in the agreement regarding acquisition of control, which stated, inter alia, that the trustee would act as owner of the shares. To the best of the Company’s knowledge, the approval of the Antitrust Commissioner for B Communications' transaction to acquire control in the Company was made contingent, among other things, on the sale of Eurocom DBS's holdings in DBS within a defined period of time. See Section 1.3.1. In addition, the Company holds 100% of the issued capital of Bezeq On-Line, which operates customer call centers of a scope that is not material to the Company, and 100% of the issued capital of Bezeq Zahav Holdings whose entire operation is the holding of Debentures Series 5 of the Company (see Section 2.17.1). Below are details of the present holdings in the Company at full dilution, assuming exercise of all the options actually allotted to Group employees and managers (see Section 2.9.6) at December 31, 2012 and March 11, 2013: % of Holding Shareholders On December 31, 2012 On March 11, 2013 At full dilution on March 11, 20135 B Communications (through B Tikshoret)6 % % % The public % % % 4 A company controlled indirectly by Mr. Shaul Elovitch, the controlling shareholder (indirect) in the Company. 5 Full dilution was calculated assuming that all allotted options would be exercised for shares, in view of the Stock Appreciation Rights (SAR) mechanism in the 2007 stock option plans for managers and employees in the Group (see Section 2.9.6). This assumption is theoretical only, since in practice, under the terms of the plans and the outlines, the offerees who exercise the options will not be allotted all the shares underlying them but only a quantity that reflects the amount of the financial benefit embodied in the options. 6 Of the foregoing total holdings 4,000,000 shares are jointly held by the Chairman of the board of directors, Mr. Shaul Elovitch and his brother Mr. Yosef Elovitch, the controlling shareholders (indirectly) of the Company. 72,360 shares are held by Ms. Iris Elovitch, the wife of the controlling shareholder Shaul Elovitch and 11,556 shares are held by Ms. Orna Elovitch, the daughter-in-law of the controlling shareholder Shaul Elovitch. These shares total approximately 0.15% of all holdings in the Company. A-2 Chapter A (Description of Company Operations) of the Periodic Report for 2012 Mergers and acquisitions Full tender offer for Walla shares On April 5, 2012, the full tender offer specification published by the Company for the purchase of all the shares held by shareholders from the public in Walla! was accepted by the majority prescribed in the Companies Law. Accordingly all Walla shares held by the public were acquired so that subsequent to the acquisition, as of April 15, 2012, Walla was delisted from the TASE and became a private company wholly owned by the Company. In this matter see Note 12.2 to the financial statements for 2012. Segments of operation The Group has four main segments of operation which correspond to the corporate division among the Group companies and report as business segments in the Company's consolidated financial statements (see also Note 28 to the 2012 Financials): The Company – Fixed-line domestic communications This segment consists primarily of the Company’s operation as a Domestic Carrier, including telephony services, Internet infrastructure and access services, transmission and data communications services. The Company's activities in the domestic fixed-line segment are described in Section 2 of this report. Pelephone – Cellular communications Cellular communications, marketing of terminal equipment, installation, operation and maintenance of cellular communication equipment and systems. Pelephone's operations are described in Section 3. Bezeq International – International communications, Internet and NEP services Internet access services (ISP), international communication services and NEP services. Bezeq International's operations are described in Section 4. DBS – Multi-channel television Multi-channel digital satellite television broadcasting services for subscribers (DBS) and the provision of value added services for subscribers. DBS's operations are described in Section 5. It is noted that in addition, the Company's consolidated financial statements include an "Others" segment, which covers mainly Internet-related fields and the operation of Internet portals (through Walla), customer call center services (through Bezeq Online) and investment in a venture capital fund. The “Others” segment is not material at the Group level. Investments in the Company's capital and transactions in its shares 1.3.1 Transactions in Bezeq shares – sale of core control On April 14, 2010, a transaction was closed between the previous controlling shareholder in the Company, Ap.Sb.Ar. Holding Ltd. ("Ap.Sb.Ar") and B Communications, for the off-the floor sale of all of Ap.Sb.Ar's shares in the Company – 814,211,545 ordinary shares of NIS 1 par value each, accounting at that time for approximately 30.44% of the issued and paid up capital of the Company, at NIS 8 per share and a total consideration of NIS 6,513,692,260. These shares were acquired by B Communications. The Company was informed that the transaction was closed after all the preconditions to the agreement were met, including receipt of all the regulatory approvals required by law, including the following approvals and conditions: A. Ministry of Communication approvals (including grant of control permits). The approvals were made contingent upon certain conditions, mainly – a determination that transactions between Eurocom Group7 and Pelephone for the purchase of terminal equipment would be considered an exceptional transaction under Section 270(4) of the Companies Law, and in addition to the approval proceeding at Pelephone, would also require an approval proceeding in the Company; Eurocom Group would not transfer to Pelephone any information relating to the supply / provision of products and services to its (Pelephone's) competitors; an employee of Eurocom Cellular Communications Ltd. would not serve as a director in Pelephone and vice versa. Other directives related to DBS shares held in trust (see sub-section 2 below). 7 For this matter, Eurocom Group means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings Ltd., excluding the Company, Pelephone, Bezeq International and B.E.P Communications Solutions LP, as well as employees of Bezeq and the above companies who are not employees in other companies in the Group. A-3 Chapter A (Description of Company Operations) of the Periodic Report for 2012 B. Approval of the Antitrust Commissioner. The approval was made contingent upon certain conditions, mainly – the imposition of a ban on Eurocom Group8 being involved in the determination of commercial terms that a cellular company purchasing terminal equipment from Eurocom Cellular Communications Ltd. offers consumers in Israel, other than participation in financing the sales campaigns of the cellular company, and a requirement for Eurocom Group to sell its holdings in DBS. Until those holdings were sold, Eurocom Group was required to transfer the voting rights for its shares in DBS to a trustee, who would act as owner of the shares and exercise its authority and/or rights at its discretion for the benefit of DBS only, under irrevocable power of attorney. Eurocom Group would not issue instructions or guidelines to the trustee (other than in connection with sale of the shares subject to the instructions in the Commissioner's decision), nor would the trustee be subject to the interests of Eurocom Group or its objectives, directly or indirectly. To the best of the Company's knowledge, the Eurocom Group is negotiating with the Antitrust Commissioner about the conditions mentioned regarding Eurocom Group's holdings in DBS.In the matter of Eurocom DBS's shares in DBS in respect of which the trustee received the aforementioned power of attorney, it was determined, with the approval of the Ministry of Communications, that any change in the trustee's holding in DBS requires the approval of the Ministry of Communications, and that the trustee would act on an instruction received from any entity that concerned, directly or indirectly, the arrangement of the Ministry of Communications only after receipt of the Ministry's approval. C. Approval of the Prime Minister and the Minister of Communications in accordance with the orders of the Communications Law and of the Communications Order, including the approval of corporations from B Communications Group and the controlling individuals in it to control Bezeq ("the Control Permits"). The Control Permit is contingent, inter alia, upon the percentage of B Tikshoret's holding in the Company not falling below 30% ("the Minimum Percentage"), subject to a number of exceptions stated in the Communications Order.9 On June 1, 2011, the Company published a shelf prospectus for the issue of shares, debentures, convertible bonds, stock options, options for debentures and commercial papers, of a scope and under conditions to be determined in accordance with shelf proposal reports, if and insofar as the Company should publish them in the future ("the Shelf Prospectus"). Subsequently, on June 22, 2011, the Company published an amendment to the Shelf Prospectus in which changes were made mainly to the conditions of the debentures and deed of trust. In this regard, see also the Company's reports from June 1, 2011 and June 22, 2011 which include (respectively) the Shelf Prospectus and the Amended Shelf Prospectus. On June 29, 2011, the Company published a shelf offering report offering debentures to the public (Series 6-8). Distribution of dividends 8 For this matter, Eurocom Group means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings Ltd., as well as any person related to those companies and excluding the Company and companies in which the Company holds more than 50% of the shares. 9 It is noted that on February 2, 2011, the Prime Minister and Minister of Communications gave approval permitting the Minimum Percentage to fall to 29%, provided that the cause was an allotment of Company shares as part of an exercise of employee stock options, and for a period of six months from the date of decrease to below the Minimum Percentage. The approval will take effect on the date of the decrease to below the Minimum Percentage. At the end of the six months, the approval will expire and the Minimum Percentage will apply. A-4 Chapter A (Description of Company Operations) of the Periodic Report for 2012 Dividend Distribution 1.4.1 Dividend policy On August 4, 2009, the Board of Directors of the Company resolved to adopt a dividend distribution policy under which the Company would distribute to its shareholders, on a semi-annual basis, a dividend of 100% of the profits (after tax) ("Profit for the period attributable to the Company's owners") according to the consolidated financial statements of the Company. Implementation of the dividend distribution policy is subject to the provisions of any law, including the distribution tests laid down in the Companies Law, and to the Board's assessment as to the Company's ability to meet its existing and foreseen obligations, and all with due attention to the Company's projected cash flow, activities and liabilities, its cash balances, its plans and its situation from time to time, and subject to the approval of the general meeting of the shareholders of the Company for each specific distribution, as provided in the Company's Articles of Association. Since the date of that decision, the Company has not changed its dividend policy. 1.4.2 Distribution that does not pass the profit test On December 3, 2011, the Tel Aviv District Court (Economic Department) approved a special distribution (the Special Distribution”) in a total amount of NIS 3 billion, a sum which exceeds the Company's profits as defined in Section 302 of the Companies Law, where the amount of the Special Distribution would be distributed to the shareholders, as far as possible, in six equal semi-annual installments during the years 2011-2013 (without payment of interest and linkage) together with the expected distribution of the regular dividend In its financial statements at March 31, 2011, the Company recorded a liability for the full amount of the Special Distribution. In this instance, see also Note 20.2.2 to the 2012 Financials. For more details about the Special Distribution, see (1) the Company’s immediate report relating to the distribution to shareholders dated December 31, 2010; (2) the immediate report on an application to the court for approval of a distribution which was published by the Company on January 26, 2011, to which the text of the application for approval of the distribution as filed in the court was attached, and (3) an immediate report about the distribution published by the Company on February 17, 2011,which includes explanations and additional emphases relating to the Planned Distribution, cited here by way of reference. In respect of the Company's rating, see Section 2.13.6. It is the Company's position that its foreseeable finance expenses under the expected financial plan in connection with the resources required for a distribution that does not pass the profit test, is permitted net of tax. The Company received a legal opinion for its position. Nevertheless, the Company has not approached the tax authorities for a pre-ruling on the matter. Immediately prior to the distribution of some of the installments of the Special Distribution, two private holders of Company debentures (Series 5), filed objections or quasi objections to the distributions, although these applications were dismissed or removed, and the distributions took place on schedule. At these hearings, pursuant to the Company's request, the court stipulated that there is no need for the Company to apply to the court prior to payment of each of the remaining installments of the Special Distribution, which the court approved on March 31, 2011. The Company therefore intends to continue to pay the dividend distributions as it has in the past, while reviewing its compliance with the profit test prior to the payments, and without such review necessitating any further application by the Company to the court. Regarding this, also see the Company's Immediate Report dated May 15, 2012, and supplementary immediate reports dated May 21, 2012, May 22, 2012, and May 30, 2012 cited here by way of reference. Furthermore, on March 13, 2013 another request was filed by a holder of debentures of the Company (one of the two mentioned above) in which he declared opposition to distribution of the fifth portion of the special distribution (see Section 1.4.3) and asked to instruct the company to publish, together with its 2012 Financials, a copy of the position paper regarding the distribution of the dividend and give him reasonable time to submit the reasons for his opposition. The opinion regarding the distribution of dividend is, in any case, published by the Company concurrent with the publication of this report. A-5 Chapter A (Description of Company Operations) of the Periodic Report for 2012 1.4.3 Dividend distribution Distributions made by the Company during 2011-2012 and up to the date of publication of this Periodic Report: Distribution date Distribution type Total sum distributed (NIS millions) Distribution per share (NIS) May 19, 2011 Cash dividend May 19, 2011 Cash dividend October5, 2011 Cash dividend October5, 2011 Cash dividend May 21, 2012 Cash dividend May 21, 2012 Cash dividend October 19, 2012 Cash dividend October 10, 2012 Cash dividend The dividends listed above were distributed in accordance with the Company's dividend distribution policy, as specified in Section ‎1.4 שגיאה! מקור ההפניה לא נמצא. (Distribution of dividends in the amount of NIS 500 million on May 19, 2011, October 5, 2011, May 21, 2012 and October 10, 2012 as part of the Special Distribution defined in Section ‎1.4.2). Outstanding, distributable profits at the reporting date - NIS 861 million (surpluses which were accumulated over the last two years, after deducting previous distributions, except for the Special Distribution). On March 13, 2013, the Company's Board of Directors resolved to make a recommendation to the general meeting of the Company's shareholders to distribute a cash dividend in the total amount of NIS 861 million to the shareholders. At the date of the report, this dividend has not yet been approved by the general meeting. The determining date for the distribution is May 1, 2013 and the payment date is May 13, 2013. Together with this distribution (insofar as it is approved), the fifth installment of the Special Distribution in the amount of NIS 500 million will be distributed, as specified in Section 1.4.2, and the distribution dates for the fifth installment (the determining date, the ex-dividend date and the payment date) will be the same as the dates for distribution of the current dividend. A-6 Chapter A (Description of Company Operations) of the Periodic Report for 2012 Financial information about the Group's segments of operation All the data in this Section 1.5 are in NIS millions. 1.5.1 Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others consolidation adjustments** Consolidated Total revenues: External ) From other segments of operation in the corporation 97 54 - 36 ) 26 Total revenues ) Total costs attributable to: Variable costs attributable to segment of operation* Fixed costs attributable to segment of operation* Total costs ) Costs that do not constitute revenue in another segment of operation ) Costs that constitute revenues of another segment of operation 20 7 ) 6 Total costs ) Profit from operating activities attributable to owners of the Company ) ) Profit from operating activities attributable to rights that do not grant control - ) - Total assets attributable to operations at December 31, 2012 ) Total liabilities attributable to segment of operation at December 31, 2012 ) * The Group companies that are companies providing services (as opposed to manufacturing companies), do not operate a dedicated pricing system that differentiates between fixed and variable costs. The above distinction was made for the purposes of this report only. Variable costs are costs for which the companies have flexible management and control in the short-term and which directly affect output, compared with fixed expenses, which are not flexible in the short term and do not directly affect output. ** Details of consolidation adjustments – Transactions between segments of operation and transactions in multi-channel television. A-7 Chapter A (Description of Company Operations) of the Periodic Report for 2012 Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others consolidation adjustments** Consolidated Total revenues: External ) From other segments of operation in the corporation 94 66 - 41 ) 24 Total income ) Total costs attributable to: Variable costs attributable to segment of operation* Fixed costs attributable to segment of operation* Total costs ) Costs that do not constitute revenues in another segment of operation ) Costs that constitute revenues in other segments of operation 15 15 ) 28 Total costs ) Profit from ordinary operations attributable to owners of the Company 2 ) Profit from ordinary operations attributable to rights that do not grant control - - - 1 ) (3 ) Total assets attributable to operations at December 31, 2010 ) Total liabilities attributable to segment of operation at December 31, 2010 ) * The Group companies that are companies providing services (as opposed to manufacturing companies), do not operate a dedicated price system, which differentiates between fixed and variable costs. The above distinction was made for purposes of this report only. Variable costs are costs for which the companies have flexible management and control in the short-term and which directly affect output, compared with fixed expenses, which are not flexible in the short term and do not directly affect output. ** Details of consolidation adjustments – Transactions between segments of operation and transactions in multi-channel television. A-8 Chapter A (Description of Company Operations) of the Periodic Report for 2012 1.5.3 Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others consolidation adjustments** Consolidated Total revenues: External ) From other segments of operation in the corporation 47 5 32 ) 12 Total income ) Total costs attributable to: Variable costs attributable to segment of operation* 97 Fixed costs attributable to segment of operation* 99 Total costs ) Costs that do not constitute revenue in another segment of operation ) Costs that constitute revenue in other segments of operation 12 2 ) 5 Total costs ) Profit from ordinary operations attributable to owners of the Company 88 11 ) Profit from ordinary operations attributable to rights that do not grant control - - - 90 3 ) 3 Total assets attributable to operations at December 31, 2010 Total liabilities attributable to segment of operations at December 31, 2010 ) * The Group companies that are companies providing services (as opposed to manufacturing companies), do not operate a dedicated price system, which differentiates between fixed and variable costs. The above distinction was made for purposes of this report only. Variable costs are costs for which the companies have flexible management and control in the short-term and which directly affect output, compared with fixed expenses, which are not flexible in the short term and do not directly affect output. ** Details of consolidation adjustments – Transactions between segments of operation and transactions in multi-channel television. For explanations about the development of the financial data shown in Sections 1.5.1, 1.5.2, and 1.5.3, see Section 1 of the Directors' Report on the State of the Company's Affairs. A-9 Chapter A (Description of Company Operations) of the Periodic Report for 2012 1.5.4 Main results and operational data Condensed data showing the results of each of the Company's main segments of operation in 2011 and 2012: A. Bezeq Fixed-Line (the Company's domestic communications segment) Q4 2012 Q3 2012 Q2 2012 Q1 2012 Q4 2011 Q3 2011 Q2 2011 Q1 2011 Revenues (NIS millions) Operating profit (NIS millions) Depreciation and amortization (NIS millions) Operating profit before depreciation and amortization (EBITDA) (NIS millions)(7) Net profit (NIS millions) Cash flow from operating activities (NIS millions) * Payments for investments in property, plant and equipment and intangible assets (NIS millions)(6) Proceeds from the sale of property, plant and equipment and intangible assets (NIS millions)(6) 96 22 46 40 68 48 72 * Free cash flow (in NIS millions)(1)(8) Number of active subscriber lines at the end of the period(2) (in thousands) Average monthly revenue per line (NIS) (ARPL)(3) 73 76 71 73 73 74 70 78 77 79 Number of outgoing minutes (in millions) Number of incoming minutes (in millions) Number of Internet subscribers at the end of the period(2) (in thousands) Percentage of subscribers using NGN services out of total Internet subscribers (%) (4) 62
